no well, J.
On the thirteenth day of July, 1863, the plaintiff, A. M. Haden, sold to the defendant, B". D. Foster, a tract.of land sitúa-, ted in the parish of DeSoto, and containing- four hundred acres more or less, with all the improvements, the stock of cattle, hogs and farm-, ing ntensils thereon, and fifteen slaves, for the sum of $20,000, of which, $2,000 were paid in cash, and for the balance the purchaser executed his throe promissory notes for $5,833 33-J each, due respectively on the thirteenth of July, 1864, 1865 and 1866, and secured by mortgage on the property sold. This suit was brought on the last of. these notos, vi i exceuiioa, against the land in the possession of Phillips, hut was subsequently changed into the action via ordaria against Foster.
The defense is that the purchaser lias been evicted of the negroes for a cause existing at tiic date of tho sale, to -wit: the proclamation of emancipation of January 1,1863, and that the amount paid exceeds the value of tiie land and movables, and therefore he owes nothing.
The District Judge dismissed the suit for the" reason that the evidence disclosed a contract based on Confederate money, and the plaintiff has appealed. *
As the proof of the character of the money in which the payments were made could not relieve either -party, because the contract could neither be rescinded nor enforced on that" account, it is immaterial to pass on tbe bill of exceptions taken to. the admission of evidence for that purpose.
*518The real issue presented is, can the defendant he made to pay a balance due on a contract for the sale of land, movables and slaves in block, when the evidence shows that the amount paid exceeds the value of the land and movables, as in this case, and that the sale was made after the date of the proclamation of emancipation.
In the case of Posey v. Driggs, 20 A. 199, it was held that a sale of a person as a slave after that event, conveyed no title to nor property in such person, and the payment of the alleged price could not be enforced. Applying the same doctrine to this case, the defendant acquired no title to the persons named in the act of sale as slaves, and the law will not presume that the payments made by him were for their price, but must be held to have been made on that which was and is property. And, besides, to make him pay the balance claimed, would virtually be enforcing a contract for the sale of persons by making him pay more than the full value of the land and movables bought by him. This is prohibited by the constitution and in conflict with the Wainwright and other similar cases.
Eor the reasons herein given it is ordered that the judgment of the court a qua be affirmed with costs.